Citation Nr: 1615982	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  08-31 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to July 17, 2013 and in excess of 20 percent thereafter for postoperative changes at L4 and L5 with pedicle screws and rods in place and fusion of L3 and S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  In April 2012, the issue listed above was remanded for further development and the issue of entitlement to service connection for an acquired psychiatric disorder was remanded for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case addressing an acquired psychiatric disorder was issued in May 2014.  The Veteran did not perfect an appeal of this issue, and it is no longer before the jurisdiction of the Board.

In a May 2014 rating decision, the Veteran was granted a separate 10 percent rating for left lower extremity radiculopathy.  Associated objective neurologic abnormalities associated with a spine disability are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).  The Veteran's associated neurological impairment has been evaluated, and he has not expressed any disagreement with the assignment of a 10 percent rating or the effective date assigned for this additional impairment.  The Board therefore finds that this issue is resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The decision below will address only the orthopedic impairment of the Veteran's low back disability and not its associated neurological abnormalities.

A May 2014 supplemental statement of the case increased the Veteran's low back disability rating to 20 percent, effective July 17, 2013.  As this is only a partial grant of the benefit sought, and also does not encompass the entire period on appeal, the issue of entitlement to ratings in excess of 10 percent prior to July 17, 2013 and in excess of 20 percent thereafter remains before the Board.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The Veteran's postoperative changes at L4 and L5 with pedicle screws and rods in place and fusion of L3 and S1 has not been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, and he has not been shown to have incapacitating episodes of a total duration of at least 4 weeks during the past year.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent, but no higher, for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was provided with appropriate VCAA notice in September 2007 and October 2013, respectively prior to the initial adjudication of the case in March 2008 and the most recent adjudication of the issue in May 2014.  Accordingly, no further development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes service treatment records, VA treatment records, lay statements of the Veteran, and testimony from the Veteran and his spouse.  At the August 2010 Board hearing, the undersigned clarified the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

In sum, the VCAA provisions have been considered and complied with.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran contends that his low back disability, diagnosed as postoperative changes at L4 and L5 with pedicle screws and rods in place and fusion of L3 and S1, warrants ratings higher than 10 percent for the period from September 1, 2007 to July 16, 2013 and higher than 20 percent for the period since July 17, 2013.  The Veteran filed his claim of entitlement to service connection for a low back disability within one year of his separation from service, and therefore the effective date for the grant of service connection is the day following his service discharge.

At the Board hearing, the Veteran testified that he has weekly back spasms at night, that his back problems have impacted his day to day activities, that he requires medication, and that he can no longer do the activities he formerly enjoyed, such as water skiing.  He stated that he cannot bend down very low and that he has had flare-ups after long drives.  He stated that he cannot stand for more than 20 or 30 minutes before he has to sit down and that he has missed about two days of work in the past year because of his back.  His wife testified that she has seen her husband in pain and have trouble with certain activities.

The Veteran has also submitted written statements describing his back problems.  In a July 2007 statement he wrote that his back pain has improved but he still has shooting pain in the lower back and that he has muscle spasms and impaired sleep.  A September 2008 correspondence described how the Veteran's back sometimes "goes out" and causes him to drop to his knees and that he cannot sit or stand for very long.  He wrote that he has back spasms and requires a great deal of pain medication.  In an August 2010 statement, the Veteran wrote that he has back spasms and sometimes is at risk of falling.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran's low back disability has been assigned separate ratings for two "stages"-the period of September 1, 2007 to July 16, 2013, and the period of July 17, 2013 to the present.  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was found that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's degenerative disc disease of the thoracolumbar spine has been rated under Diagnostic Code 5241 for spinal fusion.  For Diagnostic Codes 5235-5243 (diseases and injuries of the spine), a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.

Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.

There are separate rating criteria for the spine available under Diagnostic Code 5243, for intervertebral disc syndrome, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id. at Note (1).  A 20 percent rating is warranted where there are incapacitating episodes of at least two but less than four weeks total duration during the past 12 months.  Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  As was noted above, the Veteran's neurological symptoms have been granted separate service connection in a May 2014 rating decision, and the Veteran has not disagreed with this evaluation.  This separate evaluation is therefore not under consideration at this time.

In this case, The Veteran's service treatment records show frequent complaints and treatment for lower back pain, including physical therapy.  In January 2007 the Veteran was diagnosed with severe degenerative disc disease with extremely large posteriorly herniated disc causing lumbar stenosis.  He underwent spinal fusion, bilateral laminectomies at L4-L5, and discectomy at L4-L5.  A January 2007 post-operative X-ray showed pedicle pins overlying the superior facets of L4-L5 and bone graft and disk spacer at L4-L5.  

In the months following his surgery, the Veteran attended physical therapy which found decreased range of motion but did not specifically quantify the degrees of motion possible.  A March 2007 post-operative evaluation showed continued low back pain, including difficulty lying on his back at night.  X-rays showed postoperative changes with good alignment of the instrumentation.  In April 2007 the Veteran reported continued back pain, and in May 2007 the Veteran was found to have antalgic gait, and it was noted that he required a body brace following his surgery.  In June 2007 he reported continued "popping" sensation and low back pain, and in July 2007 he reported decreased back pain since the last visit.

After his separation from service, the Veteran was afforded a VA examination in January 2008.  He reported that he first incurred a low back condition in 1987 when he injured his back offloading heavy fuel tanks.  He stated that he had surgical repair in January 2007 and that since then his back is improved, but has intermittent achy/sharp pain daily and that increased heavy activity worsens his pain.  Physical examination found no abnormalities of the spinal muscle, such as guarding, spasm, tenderness, or ankylosis.  Forward flexion was to 100 degrees with no pain, hyperextension was to 25 degrees, with pain at 25 degrees, right and left lateral flexion was to 35 degrees with no pain, right lateral rotation was to 40 degrees, with pain at 25-40 degrees, and left lateral rotation was to 40 degrees, with pain at 20 degrees.  X-rays showed pedicle screws in the L4-L5 vertebral bodies, hypertrophic bone formation laterally and posteriorly extending from L3 to S1, and partial laminectomies at L4-L5.  The Veteran also had a surgical scar on his lower back that was 13 centimeters by 0.2 centimeters.  It was linear, without depression, tissue loss, color difference, adherence, or tenderness.  The examiner stated that the disability caused a moderate effect on his ability to play sports and a mild effect on his ability to exercise, but had no effect on his other activities of daily living.

The Veteran was also afforded a VA examination in July 2013.  The examiner reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported having improvement after his 2007 surgery, but that he has had significant weight gain in the past few years due to his back problems and that he continues to have low back pain.  He reported having flare-ups of low back pain that limit prolonged walking, makes getting out of bed difficult, and requires stretching and moving to work out stiffness.  Physical examination found forward flexion to 35 degrees, with painful motion at 35 degrees, extension to 30 degrees, with no objective evidence of painful motion, right lateral flexion to 30 degrees, with no objective evidence of painful motion, left lateral flexion to 30 degrees, with painful motion at 30 degrees, right lateral rotation to 30 degrees, with no objective evidence of painful motion, and left lateral rotation to 30 degrees, with painful motion at 30 degrees.  After repetitive motion, there was no further limitation of motion.  There was no localized tenderness or pain to palpation and no guarding or muscle spasm.  The examiner diagnosed the Veteran with status post lumbar discectomy and L4-L5 interbody fusion.  The examiner indicated that the Veteran did have intervertebral disc syndrome, but did not have any incapacitating episodes.
The examiner noted that the Veteran did have a scar, but that it was not painful, unstable, or greater than 39 square centimeters.  X-rays showed post-surgical changes at L5-L6 and degenerative changes most prominent at L4-L5 and L6-S1.  The examiner noted that the disability did impact his ability to work by preventing heavy labor, medium, labor, and some mild labor requiring repetitive motion of the lumbar spine and lifting, but that it did not prevent sedentary labor.  The examiner stated that there was pain associated with moment, but no additional significant limit of functional ability due to pain, weakness, fatigue, or incoordination during flare-ups or repetitive motion.

After having carefully reviewed the evidence of record, the Board finds the Veteran does meet the criteria for a 20 percent evaluation for the entire period on appeal.  The evidence indicates that the Veteran has had muscle spasms throughout the entire period on appeal, and a May 2007 in-service evaluation, performed not long before his separation from service, showed that he had an antalgic gait.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Furthermore, the Veteran showed considerable worsening in his range of motion of the lumbar spine at the July 2013 VA examination compared to the prior VA examination, with his forward flexion decreasing from 100 degrees to 35 degrees.  The Veteran has asserted that his January 2008 VA examination was not accurately reflective of the full extent of his low back impairment, and in light of the significant decrease in motion shown in July 2013, the Board accepts that the July 2013 VA examination results are more representative of the Veteran's disability picture than the January 2008 VA examination, and as such, this limitation of motion clinical finding, which warrants a 20 percent rating, is accepted for the entire period on appeal.

The preponderance of the evidence is, however, against entitlement to an evaluation in excess of 20 percent at any time during the period on appeal.  The July 2013 VA examiner found that forward flexion was to 35 degrees, and a finding of forward flexion limited to 30 degrees or less is required for the assignment of a 40 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  While the examiner did find that there was pain on active motion, he indicated that the objective evidence of painful motion also began at 35 degrees, and thus pain did not limit motion to an extent that would warrant a higher rating, nor is there any indication that the Veteran has flare-ups that would limit motion to an extent that would warrant a higher rating.  See DeLuca, 8 Vet. App. 202.  There is no indication in the examination report that these findings were inaccurate or unrepresentative of the severity of the Veteran's disability.  The Veteran has indicated that his back pain causes mobility impairment and hampers his ability to perform many activities, and this is consistent with the findings at the July 2013 VA examination.  The Veteran's VA and private treatment records contain no findings of limitation of motion greater than that found at the VA examination.  He has not indicated that there have been clinical findings at any time of limitation of motion more severe than that found at the July 2013 VA examination.  
 
Furthermore, at no time has any VA examiner or treating medical professional found that the Veteran had had favorable or unfavorable ankylosis of the thoracolumbar spine.

Without evidence of further physical restriction or painful motion that restricts functional motion in excess of that found on examination, pain, alone, does not provide an additional basis for a higher evaluation.  While the Board acknowledges that the appellant's back disability causes pain, the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  In this case, the Veteran's pain has not been shown to affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss which would allow for a higher disability rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

While the Veteran has been found to have intervertebral disc syndrome, and he has reported missing two days of work due to his back disability in the year prior to his August 2010 hearing, he has at no time during the appeal period been prescribed bed rest by a physician which would qualify as an "incapacitating episode," nor has he asserted that he has.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In the absence of medical evidence showing that the Veteran had incapacitating episodes of at least 4 weeks in the past 12 months, a higher 40 percent rating is not warranted.  Id.  The Veteran has also been found to have degenerative in his spine, but there is no higher rating available under Diagnostic Code 5003, as the Veteran is already receiving a compensable rating for limitation of motion of a major joint, and the disability should otherwise be rated under the appropriate diagnostic code for that joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Additionally, although the Veteran has not requested service connection for his scar associated with his in-service lumbar spine surgery, the Board has nonetheless also considered whether a separate compensable rating for his lower back scar is warranted.  Although the Veteran has clearly been shown at both VA examinations to have a scar from his prior surgery, it was noted that this scar constitutes an area less than 39 square centimeters and is not painful or unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2015).  There is no other medical or lay statement evidence indicating that this scar is unstable or painful.  The Board therefore finds that the criteria for a separate compensable rating for a scar associated with the service-connected low back disability have not been met, and a separate evaluation for the Veteran's scar need not be considered at this time.  Id.

Based on the foregoing, the Board finds that a 20 percent rating, but no higher, is warranted for the Veteran's low back disability, diagnosed as postoperative changes at L4 and L5 with pedicle screws and rods in place and fusion of L3 and S1 from the day after his separation from service, September 1, 2007, to the present, as there is no probative, clinical evidence establishing that the disability warrants an evaluation in excess of 20 percent.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Evaluation

As a final matter, the Board has also considered whether the Veteran's postoperative changes at L4 and L5 with pedicle screws and rods in place and fusion of L3 and S1 presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria very accurately pertains to the Veteran's symptomatology, which is primarily a decrease in his range of motion, pain and discomfort, muscle spasms, and a resulting loss of mobility.  The Veteran has discussed how this disability has prevented him from being able to enjoy strenuous physical activities he previously enjoyed and that he has increased pain and immobility after heavy activity or after waking up in the morning.  His wife has also testified how it impacts his ability to perform certain activities, such as working on their car.  The Board sympathizes with the Veteran's decreased mobility and how it affects his ability to participate in such activities, but these are predictable impairments following injury to the lumbar spine, and as these symptoms all relate to pain, spasms, and loss of motion, they are all specifically contemplated by the rating criteria.  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for more severe lower back impairment than currently shown by the evidence.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The record also does not show that the Veteran has required any hospitalization or surgery since his separation from service, nor is there evidence in the medical records of an exceptional or unusual clinical picture. 

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at 10 (Feb. 26, 2016) (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran's disability picture is therefore sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, for postoperative changes at L4 and L5 with pedicle screws and rods in place and fusion of L3 and S1 for the entire period on appeal is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


